Case 20-11285-mdc        Doc 17     Filed 03/01/20 Entered 03/01/20 21:37:19            Desc Main
                                   Document      Page 1 of 14



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                     : Chapter 11
                                           :
Museum of American Jewish History, d/b/a : Case No. 20-
National Museum of American Jewish History :
                                           :
               Debtor.                     :

                          DECLARATION OF PAUL WAIMBERG
                          IN SUPPORT OF FIRST DAY MOTIONS

         I, Paul Waimberg, hereby declare under penalty of perjury:

         1.     I am the Chief Financial Officer of the Museum of American Jewish History,

d/b/a/ National Museum of American Jewish History (the “Museum” or the “Debtor”), a

Pennsylvania non-profit corporation and the debtor and debtor-in-possession in the above-

captioned chapter 11 case. In this capacity, I am generally familiar with the Debtor’s day-to-day

operations, organization, financial affairs, and books and records.

         2.     On the date hereof (the “Petition Date”), the Debtor filed a voluntary petition with

the Court under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the

“Bankruptcy Code”). The Debtor is operating its organization and managing its property as

debtor-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No request

for the appointment of a trustee or examiner has been made in this chapter 11 case, and no

official committees have been appointed or designated.

         3.     To enable the Debtor to minimize the adverse effects of the commencement of

this chapter 11 case, the Debtor has requested various types of relief in its “first day” motions

and applications (each, a “First Day Motion” and collectively, the “First Day Motions”). The

First Day Motions seek relief intended to allow the Debtor to transition into chapter 11 and

minimize disruption of its operations, thereby preserving and maximizing the value of the



121062224_9
Case 20-11285-mdc        Doc 17     Filed 03/01/20 Entered 03/01/20 21:37:19            Desc Main
                                   Document      Page 2 of 14



Debtor’s estate. I am familiar with the contents of each First Day Motion (including the exhibits

and schedules thereto), and I believe that the relief sought in each First Day Motion: (a) is

necessary to enable the Debtor to operate in chapter 11 with minimal disruption or loss of

productivity and value; (b) constitutes a critical element to achieving a successful reorganization

of the Debtor; and (c) best serves the Debtor’s estate and creditors’ interests.

        4.      Except as otherwise indicated, all facts set forth herein are based upon my

personal knowledge of the Debtor’s operations and finances, information learned from my

review of relevant documents, and information supplied to me by other members of the Debtor’s

management and the Debtor’s advisors. I am authorized to submit this Declaration on behalf of

the Debtor, and, if called upon to testify, I could and would testify competently to the facts set

forth herein.

        5.      Part I of this Declaration describes the Debtor’s operations, its corporate and debt

structure and the circumstances surrounding the commencement of this chapter 11 case. Part II

sets forth the relevant facts in support of each of the First Day Motions.

I.      BACKGROUND

        A.      The Debtor’s Corporate Structure

        6.      The Debtor is a Pennsylvania non-profit organization which operates the National

Museum of American Jewish History, the only museum in the nation dedicated exclusively to

exploring and interpreting the American Jewish experience. The Museum presents educational

and public programs that preserve, explore and celebrate the history of Jews in America. The

address of the Museum is 101 S. Independence Mall East, Philadelphia, PA 19106. The Debtor

has no shareholders or partners.




                                                  2
121062224_9
Case 20-11285-mdc         Doc 17     Filed 03/01/20 Entered 03/01/20 21:37:19           Desc Main
                                    Document      Page 3 of 14



        B.      Overview and Nature of Debtor’s Operations

        7.      The Museum presents educational programs and experiences that preserve,

explore, and celebrate the history of Jews in America. Its purpose is to connect Jews more

closely to their heritage and to inspire in people of all backgrounds a greater appreciation for the

diversity of the American Jewish experience and the freedoms to which Americans aspire.

        8.      The Museum was established in 1976, and is situated on Philadelphia's

Independence Mall.        The Museum was originally founded by the members of historic

Congregation Mikveh Israel, which was established in 1740 and known as the "Synagogue of the

American Revolution".

        9.      The Museum has long been a vital component in the cultural life of Philadelphia.

During the course of its history, the Museum has attracted a broad regional audience to its public

programs, while exploring American Jewish identity through lectures, panel discussions, authors'

talks, films, children's activities, theater, and music.

        10.     The Museum has displayed more than a hundred exhibitions in its first three

decades-plus of existence. As the repository of the largest collection of Jewish Americana in the

world, with more than 30,000 objects, the Museum has developed extensive institutional

experience in preservation, conservation and collections management supporting the fulfillment

of its mission to preserve the material culture of American Jews.

        11.     The Museum is a Smithsonian Affiliate. As a Smithsonian Affiliate, the Museum

has access to the Smithsonian Institution's collections and resources, permitting it to borrow

artifacts from the Smithsonian’s estimated 142-million-piece collection – from colonial Judaic

artifacts and historic documents to fine art and objects of contemporary significance – to be

shown as part of special exhibitions or to be incorporated into the core exhibition.


                                                    3
121062224_9
Case 20-11285-mdc          Doc 17    Filed 03/01/20 Entered 03/01/20 21:37:19           Desc Main
                                    Document      Page 4 of 14



        12.    This affiliation also allows the Museum to take advantage of the Smithsonian’s

educational resources and expertise in the areas of conservation, collections care and exhibit

development for both staff training and consultation, and to call upon Smithsonian experts to

present programs on behalf of the Museum, as has already been done with great success.

Museum members also have the opportunity to become Smithsonian Affiliate members at a

minimal additional cost.

        13.    The Debtor generates its revenues through a combination of sales of memberships

and tickets to the Museum, event revenue, endowment income, and charitable contributions.

Operationally, the Debtor generates sufficient revenues from memberships, individual tickets,

and other sales and services to cover only a small portion of its expenses.

        14.    Historically, the Museum has generated approximately 20% of its operating

budget from earned revenue, and relies heavily on contributed revenue. While contributed

revenues – particularly those from individual donors – vary from year to year, the Museum

believes, based on discussions with potential donors, that a principal reason for such

inconsistency in contributions is the debt burden carried by the Museum.

        15.    The Debtor intends to restructure its debt through this Chapter 11 Case so that its

debt service is reduced to a level that will allow the Museum to sustain its operations for the long

term.

        C.     The Debtor’s Debt Structure

        16.    Pursuant to a Trust Indenture dated as of June 30, 2015 (the “Trust Indenture”)

between the Philadelphia Authority for Industrial Development (the “Authority”) and T.D. Bank,

N.A., as trustee (the “Indenture Trustee”), the Authority issued Revenue Bonds in the aggregate

principal amount of $30,750,000 (the “Bonds”) to provide funding to the Museum.


                                                 4
121062224_9
Case 20-11285-mdc         Doc 17     Filed 03/01/20 Entered 03/01/20 21:37:19          Desc Main
                                    Document      Page 5 of 14



        17.     Pursuant to a Loan and Security Agreement also dated as of June 30, 2015,

between the Authority and the Museum (the “Loan Agreement”), the proceeds of the Bonds were

loaned to the Museum in order to refinance the construction loan, which financed the

construction of the Museum building, fund certain reserves, and fund interest and certain costs

associated with the Bonds. The bonds consist of Series 2015 A in the original principal amount

of $17,000,000, and Series 2015 B, in the total original principal amount of $13,750,000. The

Series 2015A Bond is held by BNB Bank, formerly known as Bridgehampton National Bank.

The Series 2015B Bonds are held by approximately 12 individuals and/or trusts or foundations,

many of whom are insiders of the Debtor.

        18.     Additionally, pursuant to the Loan Agreement, the Museum granted security

interests in certain collateral to the Indenture Trustee.

        19.     On information and belief, the Indenture Trustee asserts that under the Loan

Agreement, the Museum pledged among other things, certain personal and fixture property

including accounts, chattel paper, letter of credit rights, and other property, Loan Agreement at §

3.3, with the exception of certain property intended for exhibition, education or research at the

Museum.

        20.     As of the Petition Date, the principal amounts outstanding under the Bonds

consisted of approximately $16.3 million to the Series 2015A Bond Holder and approximately

$13.75 million to the Series 2015B Bondholders.

        21.     As of October 18, 2019, T.D. Bank, N.A. resigned as Indenture Trustee for the

Bonds and UMB Bank, National Association was appointed as the Indenture Trustee.

        D.      Events Leading to the Commencement of the Chapter 11 Cases

        22.     The Museum was originally located at 44 North 4th Street in Philadelphia, and

shared a building with Congregation Mikveh Israel. In 2005, the Museum announced that it
                                           5
121062224_9
Case 20-11285-mdc         Doc 17    Filed 03/01/20 Entered 03/01/20 21:37:19          Desc Main
                                   Document      Page 6 of 14



would be moving to its current location on Independence Mall, and the project to build the

Museum broke ground in September 2007. The project was funded through a combination of

donations and a construction loan, which was refinanced in 2015 (resulting in the existing Bonds,

in the principal amount of $30,750,000). The Museum ultimately opened to the public at the end

of 2010. The Museum’s current location is significantly larger than the Debtor’s previous

location.

        23.    Since opening in 2010, the Museum’s revenues from gate receipts and events

have been inconsistent. Accordingly, in 2017, the Museum reduced its operating expenses by

eliminating some paid positions and by making other expense reductions. However, following

such reduction in operating expenses, the Museum’s revenues have remained at a level which is

insufficient to fully fund its expenses and its debt service.

        24.    By early 2019, it became apparent to the Board that the Museum would be unable

to remain current on its Series 2015A and 2015B Bond obligations given the significant debt

service requirements and terms under the Trust Indenture. Accordingly, in May, 2019, the Board

initiated discussions with representatives of the Series 2015A and 2015B Bonds regarding the

restructuring of the Bond debt.         The Board has engaged in numerous discussions and

negotiations with representatives of the Series 2015A and 2015B Bonds over the course of nine

months in an attempt to restructure the bonds.

        25.    Unfortunately, the discussions did not yield the necessary restructuring of the

Series 2015A and 2015B Bonds, and the Museum remains in a situation where its revenues are

insufficient to cover its expenses and debt service.        Additionally, the burden of the Bond

obligations has proven to be an impediment to the Debtor’s ability to raise funds, as potential

donors are reluctant to donate to an entity saddled with the Bond obligation.


                                                  6
121062224_9
Case 20-11285-mdc         Doc 17    Filed 03/01/20 Entered 03/01/20 21:37:19             Desc Main
                                   Document      Page 7 of 14



        26.     As a result of the Debtor’s inconsistent operating revenues, inconsistent donations

(because of the inability to repay the Bond debt), and its inability to restructure the Bond debt

outside of bankruptcy, the Debtor made the difficult decision to file this Chapter 11 bankruptcy

case.

        E.      Desired outcomes for Chapter 11 process

        27.     The Debtor believes that the Chapter 11 filing is the path that will best allow it to

secure the future of the Museum and ensure that it continues to serve the community for many

more years to come.

        28.     To that end, the Debtor seeks in the chapter 11 process to achieve relief from

Bond obligations through a court-approved plan of reorganization and to thereby attract donor

support.

II.     MOTIONS FILED ON THE PETITION DATE1

        A.      Application of the Debtor Pursuant to Section 327(a) of the Bankruptcy Code
                for Authority to Employ Dilworth Paxson LLP as Counsel for the Debtor
                (the “Dilworth Retention Application”)

        29.     By the Dilworth Retention Application, the Debtor seeks to retain Dilworth

Paxson LLP (“Dilworth”) as counsel pursuant to section 327(a) of the Bankruptcy Code because

Dilworth has extensive experience and knowledge in the field of debtor’s and creditors’ rights

and business reorganizations under chapter 11 of the Bankruptcy Code. Additionally, Dilworth

possesses extensive expertise, experience, and knowledge practicing before bankruptcy courts in

Pennsylvania.




1
 Capitalized terms not defined herein are ascribed the meaning given to them in their respective
motions.
                                                7
121062224_9
Case 20-11285-mdc        Doc 17    Filed 03/01/20 Entered 03/01/20 21:37:19            Desc Main
                                  Document      Page 8 of 14



        30.    In preparing for its representation of the Debtor in this case, Dilworth has become

familiar with the Debtor’s business and affairs and many of the potential legal issues which may

arise in the context of this Chapter 11 Case.

        31.    The Debtor believes that the employment of Dilworth is appropriate and

necessary to enable the Debtor to faithfully execute its duties as Debtor and Debtor-in-

possession, and to implement the restructuring and reorganization of the Debtor. Accordingly,

the Debtor believes that Dilworth is both well-qualified and uniquely able to represent the Debtor

in the Chapter 11 Case in an efficient and timely manner.

        32.    The Debtor does not seek an expedited hearing with respect to the Dilworth

Retention Motion or other professional retention motions except its claims agent.

        B.     Application of Debtor For An Order Authorizing Employment and
               Retention of Donlin, Recano & Company, Inc. As Notice and Claims Agent
               (“Donlin, Recano Retention Application”)

        33.    By the Donlin Recano Retention Application, the Debtor seeks authority to retain

Donlin Recano as claims and noticing agent.

        34.    Donlin Recano is a bankruptcy administrator that specializes in providing

comprehensive chapter 11 administrative services, including noticing, claims processing,

balloting and other related services critical to the effective administration of chapter 11 cases.

Indeed, Donlin Recano has developed efficient and cost-effective methods to handle properly the

voluminous mailings associated with the noticing, claims processing and balloting portions of

chapter 11 cases to ensure the orderly and fair treatment of creditors, equity security holders and

all parties in interest. Further, Donlin Recano will work with the Clerk’s Office to ensure that

such methodology conforms with all of the Court’s procedures, the Local Rules and the

provisions of any orders entered by this Court.


                                                  8
121062224_9
Case 20-11285-mdc         Doc 17    Filed 03/01/20 Entered 03/01/20 21:37:19            Desc Main
                                   Document      Page 9 of 14



        35.    Donlin Recano has substantial experience in matters of this size and complexity

and has acted as the official notice, claims and solicitation agent in many large bankruptcy cases

in this circuit and other circuits nationwide.

        36.    Retention of Donlin Recano will facilitate the efficient administration of this

bankruptcy case and will relieve the Debtor and its counsel from devoting time and attention to

noticing and related issues. As a result, the Debtor will incur reduced counsel fees.

        C.     Motion of the Debtor for Entry of an Order Authorizing the Debtor to
               Maintain and Renew Prepetition Insurance Policies and Pay all Obligations
               in Respect Thereof (the “Insurance Motion”)

        37.    In connection with the operation and management of its organization, the Debtor

maintains numerous insurance policies, providing coverage for, among other things, Commercial

Property Liability, General Liability, Fine Arts Permanent Collection Liability, Transit &

Exhibition Liability, Umbrella/Excess Liability, Executive Risk Liability, Crime Liability, and

Cyber Liability (collectively, the “Insurance Policies”).

        38.    By the Insurance Motion, the Debtor requests authority to continue the Insurance

Policies uninterrupted and pay any pre- or post-petition amounts related to the Insurance Policies

to the extent that the Debtor determines, in its discretion, that payment is necessary or

appropriate.

        D.     Motion for Entry of Interim and Final Orders Determining Adequate
               Assurance of Payment for Future Utility Services (the “Utility Motion”)

        39.    In connection with the operation of its organization, the Debtor obtains electric,

water, telephone, internet and other similar utility services provided by a number of utility

companies (the “Utility Providers”). The Utility Providers service the Debtor’s Museum facility

in Philadelphia, Pennsylvania. Preserving utility services on an uninterrupted basis is essential to

the Debtor’s ongoing operations and, therefore, to the success of its reorganization. Indeed, any

                                                 9
121062224_9
Case 20-11285-mdc         Doc 17    Filed 03/01/20 Entered 03/01/20 21:37:19               Desc Main
                                   Document     Page 10 of 14



interruption of utility services, even for a brief period of time, would disrupt the Debtor’s ability

to run the Museum, thereby negatively impacting the Debtor’s membership, donors, customers,

revenues, and profits. Such a result could seriously jeopardize the Debtor’s reorganization

efforts and, ultimately, its operation and creditor recoveries. It is, therefore, critical that utility

services continue uninterrupted during this Chapter 11 Case.

        40.    By the Utility Motion, the Debtor seeks the entry of interim and final orders: (a)

determining that its Utility Providers have been provided with adequate assurance of payment

within the meaning of section 366 of the Bankruptcy Code; (b) approving the Debtor’s proposed

offer of adequate assurance and procedures whereby the Utility Providers may request additional

or different adequate assurance; (c) prohibiting the Utility Providers from altering, refusing, or

discontinuing services on account of prepetition amounts outstanding and on account of any

perceived inadequacy of the Debtor’s proposed adequate assurance; (d) establishing procedures

for the Utility Providers to object to the Debtor’s proposed adequate assurance procedures; (e)

determining that the Debtor is not required to provide any additional adequate assurance, beyond

what is proposed by this Motion.

        41.    Because the Debtor has kept current on the payment of utility bills, a deposit

equal to two weeks of average service is adequate.

        E.     Motion for an Order (A) Authorizing the Debtor to Pay Certain Pre-petition
               (I) Wages, Salaries, Bonuses, and Other Compensation, (II) Reimbursable
               Employee Expenses, and (III) Employee Medical and Similar Benefits; (B)
               Confirming that the Debtor May Continue Pre-petition Employee Programs
               in the Ordinary Course of Business; and (C) Directing Banks and Other
               Financial Institutions to Honor all Related Checks and Electronic Payment
               Requests (the “Wage Motion”)

        42.    To minimize the personal hardship that the Debtor’s employees would suffer if

pre-petition employee-related obligations are not paid when due or as expected, and to maintain

morale and stability in the Debtor’s workforce during this critical time, by the Wages Motion,
                                              10
121062224_9
Case 20-11285-mdc        Doc 17    Filed 03/01/20 Entered 03/01/20 21:37:19              Desc Main
                                  Document     Page 11 of 14



the Debtor seeks authority to pay and honor, in its sole discretion, certain pre-petition claims for,

among other items: wages, salaries, bonuses and other compensation, expense reimbursement,

federal and state withholding taxes and other amounts withheld (including, garnishments,

Employees’ share of insurance premiums, taxes, and 401(k) contributions), health benefits,

insurance benefits, workers’ compensation benefits, life insurance, PTO, disability coverage,

floating holidays and all other benefits that the Debtor has historically provided in the ordinary

course of business and to pay all costs incident to the foregoing.

        43.    Additionally, in an abundance of caution, the Debtor requests the right to modify,

change, and discontinue any of its employee compensation, programs, policies and benefits, and

to implement new programs, policies and benefits in the ordinary course of business during this

chapter 11 case in its sole discretion without the need for further Court approval.

        44.    The Debtor will not pay any prepetition wage claims over the priority limit of 11

U.S.C. § 507(a)(4) (currently $13,650).

        F.     Motion for Entry of an Order Authorizing the Debtor to (I) Continue Cash
               Management System and (II) Waiving Certain United States Trustee
               Requirements (the “Cash Management Motion”)

        45.    By the Cash Management Motion, the Debtor seeks entry of an order authorizing

the Debtor to (i) continue to use its existing cash management system, (ii) waiving certain United

States Trustee requirements and (iii) granting related relief. The Debtor also requests that the

Court authorize the Debtor’s banks to continue to maintain, service and administer certain Bank

Accounts.

        46.    The use of the Cash Management System is essential to maintaining the Debtor’s

operations during this case and, therefore, to maximizing the value of the Debtor’s estate. The

Debtor uses the Cash Management System to collect receivables from its operations, collect

donations, pay down debts, pay vendors, manage and support its business operations, and pay its
                                            11
121062224_9
Case 20-11285-mdc       Doc 17    Filed 03/01/20 Entered 03/01/20 21:37:19           Desc Main
                                 Document     Page 12 of 14



payroll company. The Cash Management System also serves a strategic function, facilitating the

Debtor’s cash monitoring, forecasting, and reporting.

        G.     Motion for an Order Establishing Certain Notice, Case Management, and
               Administrative Procedures (the “Case Management Motion”)

        47.    By the Case Management Motion, the Debtor seeks entry of an order establishing

certain notice, case management, and administrative procedures (the “Case Management

Procedures”), which include the following: (a) limiting notice to Museum members and Artifact

Lenders so that they receive written notice of the commencement of the case only; (b) directing

that matters requiring notice under Bankruptcy Rule 2002(a)(2)–(6) will be served upon a

specified list of parties and those creditors who file with the Court a request that they receive

such notices pursuant to Bankruptcy Rule 2002; (c) allowing electronic service of all documents

(except complaints and summonses); and (d) directing that all matters be heard at monthly

omnibus hearings to be scheduled in advance by the Court. The Debtor further requests that the

Bankruptcy Code, the Bankruptcy Rules, and the Local Bankruptcy Rules apply to this Chapter

11 Case to the extent that they do not conflict with the Case Management Procedures. This will

provide for effective and streamlined case management procedures, which are necessary to keep

administrative expenses to a minimum.

        H.     Motion for an Order (A) Authorizing but Not Directing the Debtor to Remit
               and Pay Prepetition Taxes and (B) Authorizing And Directing Banks and
               Other Financial Institutions to Honor Related Checks and Electronic
               Payment Requests (the “Taxes Motion”)

        48.    In the ordinary course of its business, the Debtor collects and remits sales taxes

incurred in connection with the sale of goods from the Museum’s store (the “Taxes”). Generally,

sales taxes collected from customers are remitted to appropriate taxing Authorities in the month

following collection.


                                               12
121062224_9
Case 20-11285-mdc        Doc 17    Filed 03/01/20 Entered 03/01/20 21:37:19             Desc Main
                                  Document     Page 13 of 14



        49.    If the Debtor does not pay the Taxes, the respective Authorities may take actions

that could have a wide-ranging and adverse effect on the Debtor’s operation as a whole.

Accordingly, by the Taxes Motion, the Debtor seeks authority, in its sole discretion, to pay Taxes

without regard to whether such obligations accrued or arose before or after the Petition Date.

        50.     The Debtor believes that payment of the Taxes is appropriate in this Chapter 11

Case, where the outstanding tax liabilities are for trust fund taxes that the Debtor has collected

and holds in trust for the benefit of the Authorities. These funds do not constitute property of the

estate and could not otherwise be used by the Museum.

        I.     Motion for Entry of an Order Extending the Time to File Schedules of Assets
               and Liabilities, Schedules of Current Income and Expenditures, Schedules of
               Executory Contracts and Unexpired Leases, and Statement of Financial
               Affairs (“Extension Motion”)

        51.     Pursuant to the Extension Motion, the Debtor seeks the entry of an order

extending the time to file its schedules of assets and liabilities, schedules of current income and

expenditures, schedules of executory contracts and unexpired leases, statement of financial

affairs and related documents required by the Bankruptcy Code and the Local Bankruptcy Rules

for the Eastern District of Pennsylvania (the “Schedules and Statements”).

        52.     The Debtor has begun, but has not yet finished, compiling the information that

will be required in order to complete the Schedules and Statements. Due to the complexity of the

Debtor’s business, the Debtor seeks an extension of time in order to prepare its Schedules and

Statements.

        J.     Motion of Debtor for Order Authorizing Use of Cash Collateral (the “Cash
               Collateral Motion”)

        53.    The Debtor has an urgent need for the immediate use of cash collateral following

the filing of the Petition. Indeed, access to the use of pre-petition cash collateral in the form of

pre-petition accounts receivable is essential to ensure that the Debtor can fund its immediate
                                                13
121062224_9
Case 20-11285-mdc         Doc 17    Filed 03/01/20 Entered 03/01/20 21:37:19              Desc Main
                                   Document     Page 14 of 14



post-petition operating requirements and other financial obligations. Absent the ability to use

cash collateral, the Debtor will not be able to pay wages, insurance, and other critical expenses

incident to the Museum’s operation.

        54.     The Debtor believes that the expenses reflected on the Initial Budget submitted

with the Cash Collateral Motion (the “Initial Budget”) represent the minimum reasonable and

necessary business expenses that must be paid in order for the Museum to remain in operation

and continue serving its important community function. Absent the immediate and continued

funding of these essential operating and administrative costs, the Debtor would suffer irreparable

harm at the very outset of this case.

        55.     Without approval of the use of cash collateral, the Debtor will not be able to

continue operating, and will instead be forced to wind down its operations rather than resuscitate

them. Uninterrupted access to working capital is critical to maintain the Museum’s employee

workforce, infrastructure, status as a community treasure and cultural resource, and the

preservation of estate assets for the benefit of all creditors and parties in interest.

        56.     Accordingly, by the Cash Collateral Motion, the Debtor seeks authority to use

cash collateral consistent with the Initial Budget.




Dated: March 1, 2020                           Museum of American Jewish History, d/b/a
                                               National Museum of American Jewish History


                                               /s/ Paul Waimberg
                                        By:
                                               Chief Financial Officer




                                                   14
121062224_9
